Case 1:20-cv-03402-KMT Document 1 Filed 11/17/20 USDC Colorado Page 1 of 15




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No. ___

JESSAH RUTLEDGE,

       Plaintiff,

v.

FOCUS ON THE FAMILY,

       Defendant.

                             COMPLAINT AND JURY DEMAND

       Plaintiff, Jessah Rutledge, by and through undersigned counsel, Stinar & Zendejas,

PLLC, brings this action against Defendant, Focus on the Family, as follows:

                                       I. INTRODUCTION

       1.      This case regards a pretextual termination and refusal to rehire Plaintiff to the

same position following a medical leave of absence.

                                       II. JURISDICTION

       2.      This action is brought pursuant this Court’s federal question jurisdiction, 28

U.S.C. § 1331, to bring claims against Defendant under the Americans with Disabilities Act, 42

U.S.C. § 12101, et seq. (hereafter “ADA”), and the ADA Amendments Act of 2008, Pub.L. No.

110–325 § 2(b)(1), 122 Stat. 3553–3554 (2008) (hereafter “ADAAA”).

       3.      Plaintiff also invokes this Court’s supplemental jurisdiction to bring claims

against Defendant under the Colorado Anti-Discrimination Act C.R.S. § 24-34-402 et seq.
Case 1:20-cv-03402-KMT Document 1 Filed 11/17/20 USDC Colorado Page 2 of 15




(hereafter “CADA”), which prohibits discrimination, retaliation, and harassment on the basis of

disability or perceived disability by employers with one or more employees.

       4.      Jurisdiction is proper in the U.S. district court for the District of Colorado

pursuant to 28 U.S.C. § 1331, 28 U.S.C. § 1332, 42 U.S.C. § 12117, and 29 U.S.C. § 2617(a)(2).

The district court has original jurisdiction by virtue of the parties being citizens of different

states, and the matter in controversy exceeds the sum or value of $75,000, exclusive of interests

and costs. The district court has original jurisdiction by virtue of the claims arising under the

ADA and ADAAA claims. Further, the district court has supplemental jurisdiction over

Plaintiffs state law claims pursuant to 28 U.S.C. § 1367.

                                             III. VENUE

       5.      Venue is proper in the district of Colorado pursuant to 28 U.S.C. § 1391(b)(2) as

the actions giving rise to this action occurred in the state of Colorado.

                                            IV. PARTIES

       6.      Plaintiff Jessah Rutledge (“Plaintiff”) is an individual residing in El Paso County,

Colorado, who at all relevant times was disabled, perceived to be disabled, and availed herself of

protections under the ADA and ADAAA. At all relevant times Plaintiff suffered serious medical

conditions and impairments, including but not limited to miscarriage (and complications

therefrom including surgery) and severe anxiety (including depression and panic attacks) that

required/included treatment with medical professionals and prescription medications that limited

or affected major life activities, including working, concentrating, and driving (herein “Serious

Medical Conditions”).




                                                   2
Case 1:20-cv-03402-KMT Document 1 Filed 11/17/20 USDC Colorado Page 3 of 15




        7.     Defendant Focus on the Family (herein “FoF” or “Defendant”) is a California

non-profit corporation, with its principle office and headquarters in El Paso County, Colorado,

where Plaintiff worked.

        8.     Upon information and belief, and at all relevant times, Defendant employed more

than 50 employees during 20 or more workweeks in the relevant calendar years, including 2019-

2020.

                    V. EXHAUSTION OF ADMINISTRATIVE REMEDIES

        9.     On September 10, 2020, Plaintiff received a “Dismissal and Notice of Rights” for

EEOC Charge No. 541-2019-02441 against Defendant (see Exhibit A), resulting from Plaintiff’s

Charge of Discrimination which pleaded discrimination and retaliation on the basis of disability

and/or medical condition (actual or perceived), engaging in protected activity, and denial of

reasonable accommodation. This Dismissal and Notice of Rights entitles Plaintiff to initiate this

action within 90 days of receipt.

        10.    Plaintiff has satisfied all administrative and judicial prerequisites necessary for

this action.

                                VI. GENERAL ALLEGATIONS

    A. PLAINTIFF BEGINS HER EMPLOYMENT.

        11.    Beginning around March 11, 2019 and continuing through June 11, 2019, Plaintiff

worked for Defendant in Colorado Springs, Colorado performing her duties as a full-time

Coordinator, Family Advancement.

        12.    At all times during her employment with Defendant, Plaintiff satisfactorily

completed her job duties.



                                                 3
Case 1:20-cv-03402-KMT Document 1 Filed 11/17/20 USDC Colorado Page 4 of 15




       13.     While working for Defendant, Plaintiff earned $18.95 per hour, with overtime

opportunities, plus benefits including approximately 120 hours/yr of vacation leave, 10 paid

holidays, personal development classes/resources, onsite fitness, health insurance, dental

insurance, vision insurance, Short Term Disability insurance, Long Term Disability insurance,

life insurance, Alfac supplemental coverage, prescription drug coverage, pre-paid legal services,

and store discount, which is approximately valued at 35% of Plaintiff’s pay, bringing Plaintiff’s

approximate hourly pay to $25.58/hr and weekly pay (40 hrs/wk) to $1,023.30.

       14.     At all times, Plaintiff’s position did not require Plaintiff to be in the office to

perform her primary duties (especially administrative tasks relating to coordinating events,

preparing expense statements, coordinating travel, data entry, and drafting correspondence)

and/or Defendant had sufficient staff/resources to allow it to provide the below mentioned

requested accommodations relating to Plaintiff’s Serious Medical Conditions, including but not

limited to working from home, working a reduced number of work hours, working off hours, or

other forms of accommodation that would have allowed Plaintiff to remain employed.

       15.     Shortly after beginning her position with Defendant, Plaintiff learned that she was

pregnant.

       16.     Plaintiff was the mother of several children and despite medically-difficult

pregnancies in the past and the unplanned nature of this pregnancy, Plaintiff and her family were

extremely excited for the addition of another child to the family.

       17.     Plaintiff experienced somewhat typical but heightened symptoms related to the

first trimester of pregnancy including dizziness, nausea, decreased appetite, and fatigue.




                                                  4
Case 1:20-cv-03402-KMT Document 1 Filed 11/17/20 USDC Colorado Page 5 of 15




        18.     Following what was first thought of as a miscarriage very early in her pregnancy,

Plaintiff began suffering from more severe anxiety and worry given the ominous beginning to

her pregnancy and was treated by her physician for the same.

        19.     Because of the heightened nature of her symptoms, Plaintiff requested very light

accommodation, which were supported by her physician, Dr. Jennifer Ziegler, at work and was

allowed the ability to rest on the couch in the women’s bathroom as needed when her anxiety,

dizziness and nausea flared.

        20.     Unfortunately, in May 2019, Plaintiff suffered a miscarriage stemming from what

was diagnosed as a molar pregnancy.

        21.     As a result of the miscarriage (which was incomplete), Plaintiff was required to

undergo surgery, performed by Dr. Christian York of North Springs OB GYN, forcing her to

miss a week of work.

        22.     Plaintiff presented this medical-related leave request to Defendant, which at that

time accommodated her need for time off.

        23.     The difficult pregnancy, culminating with the miscarriage and resulting surgery,

devastated Plaintiff and amplified her anxiety, to which she began therapy and working to find a

proper medicine management program to treat her anxiety and panic disorder.

        24.     Prior to returning to work from her surgery, Plaintiff requested additional time off

from Defendant relating to the medicinal regimen she and her doctor were working on to treat

Plaintiff’s disorders. Defendant responded by requesting Plaintiff complete a form for Plaintiff’s

physician to complete and return so that Defendant could “see if they could accommodate

[Plaintiff’s] disability.”



                                                 5
Case 1:20-cv-03402-KMT Document 1 Filed 11/17/20 USDC Colorado Page 6 of 15




       25.     Shortly thereafter, Plaintiff’s medical provider completed a revised form dated

May 21, 2020, indicating that Plaintiff could work 8-10 hours per week, over the next three

months, due to impairments to major life activities such as concentrating, driving, and sleeping.

The note further stated that Plaintiff had a hard time breathing due to panic attacks, and that

Plaintiff was working on issues with her therapist and her medications. The form of

accommodation requested by Plaintiff’s provider was for Plaintiff to work 8-10 hours per week

over the next three months.

       26.     On May 22, 2019, Defendant’s human resources manager emailed Plaintiff stating

that “Jenn Scheck [Vice President of Human Resources] and David [Cheney] would like to meet

with you tomorrow morning at 11:30am to touch base on your medical restrictions.”

       27.     On May 23, 2019, Defendant (Ms. Scheck) began the meeting by unconditionally

refusing to accommodate Plaintiff’s requested medical restriction, informing Plaintiff that such

restriction would just not work for Defendant. Ms. Schreck strangely informed Plaintiff that if

she “was better” before Defendant found a replacement for Plaintiff, that Plaintiff could return to

her job, but so long as Plaintiff had any restriction, she could not return to work. Ms. Scheck

told Plaintiff that Defendant was placing Plaintiff on a three (3) month short-term disability leave

and that during this leave Defendant would be replacing Plaintiff. Ms. Schreck told Plaintiff to

not contact Defendant during her leave and that Defendant would contact Plaintiff as appropriate.

Ms. Schreck also told Plaintiff that if Plaintiff found a job with Defendant in August that she

qualified for, and that if Plaintiff had no restrictions and was cleared to work, and if Plaintiff

“interviewed well” that Plaintiff could look forward to working for Defendant again. Ms.




                                                  6
Case 1:20-cv-03402-KMT Document 1 Filed 11/17/20 USDC Colorado Page 7 of 15




Schreck also told Plaintiff that she should go home to "process the news and tell your husband."

Defendant ended the meeting as quickly as it began the meeting.

       28.     During this meeting, Defendant did not ask or inquire about Plaintiff’s restrictions

in any way shape or form or engage in any interactive process with Plaintiff. Defendant did not

want to entertain or explore any accommodation that would allow Plaintiff to gainfully work in

any capacity, for any amount of time. Defendant did not interact with Plaintiff to discuss

alternative work conditions or terms that would either conform to her present restrictions or

would allow Plaintiff to revisit such proposal with her physician to see if some other form of

accommodation would be agreeable (e.g. working from home on a laptop given that her primary

duties could be performed virtually anywhere with an internet connection, and that she was

willing to be flexible and if needed revisit her work hours with her physician in order to preserve

her job).

       29.     On June 11, 2019, Ms. Schreck contacted Plaintiff to inform her that Plaintiff’s

replacement had been hired, that this replacement was to begin working on June 17, 2019, and

that Plaintiff was no longer needed by Defendant. Ms. Schreck told Plaintiff that Plaintiff could

remain on short term disability through its term and that Defendant would reach out to Plaintiff

in August, at the conclusion of the short term disability leave with instructions as to what would

happen next. Ms. Schreck failed to explain or clarify really anything to Plaintiff, except to make

clear that Plaintiff did not have a job to return to because some else had been permanently hired

by Defendant to replace her. At no time during this conversation did Defendant engage in any

interactive process with Plaintiff to identify any position or form of her position that would allow

Plaintiff to work in any capacity, or request any update to Plaintiff’s restrictions.



                                                  7
Case 1:20-cv-03402-KMT Document 1 Filed 11/17/20 USDC Colorado Page 8 of 15




       30.     In August 2019, when Plaintiff’s short-term leave ended no one from Defendant

reached out to her or otherwise inquired about Plaintiff’s return to work in any capacity in any

position.

       31.     By this time in August 2019, Plaintiff had been fully released to return to work by

her physician and, heeding Defendant’s statement that her position was given to someone else

and she had no job to return to, Plaintiff had already begun looking for other work, which she

had no luck in securing.

       32.     Having heard nothing, Plaintiff began looking for positions with Defendant. For

instance, around September 10, 2019, Plaintiff applied for Defendant’s Administrative Assistant

4 position, which was a position that Plaintiff was qualified for given it was of lower

qualification than the Coordinator position Plaintiff previously held.

       33.     The next day, without any additional communication or feedback, Defendant

emailed Plaintiff indicating that it had decided to pursue other candidates.

       34.     Having not found any other positions, around October 22, 2019, Plaintiff applied

for Defendant’s Administrative Assistant 3 position that had apparently been opened on October

2, 2019, which was a position that Plaintiff was qualified for given it was of lower qualification

than the Coordinator position Plaintiff previously held.

       35.     Defendant never responded to Plaintiff concerning Plaintiff’s application for the

Administrative Assistant 3 position.

       36.     Upon information and believe, for the next year, and at least through September

2020, Defendant could not in fact fill or keep filled the Administrative Assistant 3 position.




                                                 8
Case 1:20-cv-03402-KMT Document 1 Filed 11/17/20 USDC Colorado Page 9 of 15




       37.     Upon information and belief, at all relevant times, Defendant maintained a staff of

volunteers who fill in for employees that are on leave.

       38.     Upon information and belief, at all relevant times, Defendant maintained a

sufficient number of employees, performing similar or redundant duties, that would have allowed

any in-person work Plaintiff performed as a Coordinator (e.g. receiving and dispatching post

mail) to be performed as a form of accommodation.

       39.     Upon information and belief, at all relevant times, Defendant could accommodate

employees in the Coordinator position, without any or minimal undue burden, to work from

home, work remotely, or otherwise be accommodated for their own personal or medical needs,

or even for the business’s needs.

       40.     Defendant’s position that Plaintiff could not work for it until she was without any

medical restriction or requested accommodation is against the law.

       41.     Upon information and belief, at all relevant times, Defendant discriminated and/or

retaliated against Plaintiff on account of her disability and/or perceived disability and/or request

for accommodation by terminating Plaintiff’s employment and/or refusing to hire Plaintiff

despite that she was at all times qualified for her and other positions she held or sought.

       42.     As a consequence of Defendant’s above-mentioned actions, Plaintiff has suffered

emotional damages.

       43.     As a consequence of Defendant’s above-mentioned actions, Plaintiff has suffered

economic damages as follows: back wages and compensation, loss of economic opportunities

and professional growth, loss of insurance and benefits either not available on the open market or

otherwise prohibitively expensive, and other forms of economic harm.



                                                  9
Case 1:20-cv-03402-KMT Document 1 Filed 11/17/20 USDC Colorado Page 10 of 15




       44.     As a consequence of Defendant’s above-mentioned actions, statutory interest has

accrued on the sums of money due to Plaintiff, including back wages and compensation.

       45.     As a consequence of Defendant’s above-mentioned actions, Plaintiff has been

forced to retain counsel and pursue litigation, incurring costs and attorney’s fees.


                                    VII. CLAIMS OF RELIEF

                                  FIRST CLAIM OF RELIEF
                                   Violation of ADA/ADAAA
               Disability Discrimination, Retaliation, Failure to Accommodate
                                        Against Defendant
       46.     Plaintiff incorporates by reference the above-mentioned paragraphs as if fully

restated and realleged herein.

       47.     At all relevant times, Defendant qualified as Plaintiff’s employer and Plaintiff

qualified as Defendant’s employee under the ADA and the ADAAA.

       48.     At all relevant times, upon information and belief Defendant employed over 15

employees.

       49.     At all relevant times, Plaintiff satisfactorily performed her job duties for

Defendant, which could be performed virtually and not in the office, or at varying times

throughout the workday or workweek.

       50.     At all relevant times, Plaintiff was a qualified individual with a disability and

Serious Medical Conditions as she had the requisite skill, experience, education and other job-

related requirements of the position and she could perform the essential functions of her position

with or without accommodation depending on the particular workday or workweek.




                                                 10
Case 1:20-cv-03402-KMT Document 1 Filed 11/17/20 USDC Colorado Page 11 of 15




       51.     At all relevant times, Defendant regarded and/or perceived Plaintiff as disabled,

notable as Defendant placed Plaintiff on short term disability leave, as well as suffering from

Serious Medical Conditions, which constituted an actual or perceived disability or medical

condition that substantially limited her in one or more of her major life activities, including, but

not limited to thinking, concentrating, driving, and working.

       52.      At all relevant times, Defendant could have but chose not to accommodate

Plaintiff’s Serious Medical Conditions and request for accommodation by inter alia allowing

Plaintiff to work from home, having a flexible schedule, utilizing leave, or taking other measures

to allow Plaintiff to work with reasonable accommodations.

       53.     Defendant violated the ADA and the ADAAA when it took actions that were

adverse to Plaintiff’s employment including, inter alia, refusing to engage in any interactive

process to identify any accommodation, penalizing Plaintiff for even proposing her medically

related restrictions, unlawfully terminating Plaintiff’s employment within weeks of forcing

Plaintiff on short term disability leave, failing to accommodate Plaintiff’s actual and/or perceived

disability, and failing to hire or rehire Plaintiff to any position offered by Defendant to which

Plaintiff was qualified and applied for.

       54.     As alleged above, Plaintiff’s actual/perceived disability and Serious Medical

Conditions, and/or her request for medical accommodations, were the motivating factor for these

adverse employment actions taken by Defendant.

       55.     As alleged above, non-disabled employees were not subjected to these same

adverse employment actions taken by Defendant against Plaintiff.




                                                 11
Case 1:20-cv-03402-KMT Document 1 Filed 11/17/20 USDC Colorado Page 12 of 15




         56.   At all relevant times, the accommodations Plaintiff requested were reasonable and

posed no undue hardship to Defendant.

         57.   At all times mentioned herein Defendant’s agents, managers, and supervisors

knew or should have known of this conduct by witnessing, condoning, or effectuating the

discriminating and retaliatory events described herein.

         58.   As alleged above, Defendant caused, allowed, and/or condoned Plaintiff to be

discriminated against and retaliated against because of Plaintiff’s actual/perceived disability and

Serious Medical Conditions, and/or her request for medical accommodations.

         59.   At all relevant times and as alleged above, Defendant acted maliciously and

willfully as it knew its conduct was prohibited by the law and/or Defendant showed a reckless

disregard for whether its actions were prohibited under the law or not.

         60.   As a direct and proximate result of Defendant’s unlawful termination and/or

failure to accommodate and/or refusal to hire/rehire Plaintiff, Plaintiff has suffered and will

continue to suffer emotional distress as well as economic losses in an amount to be proven at

trial.

        61.    Wherefore, Plaintiff respectfully requests relief as presented at the conclusion of
this pleading.

                                SECOND CLAIM OF RELIEF
                                      Violation of CADA
               Disability Discrimination, Retaliation, Failure to Accommodate
                               §§ 24-34-301 to 24-34-804, C.R.S.
                                      Against Defendant

         62.   Plaintiff incorporates by reference the above-mentioned paragraphs as if fully

restated and realleged herein.


                                                 12
Case 1:20-cv-03402-KMT Document 1 Filed 11/17/20 USDC Colorado Page 13 of 15




       63.     At all relevant times, Defendant qualified as Plaintiff’s employers and Plaintiff

qualified as Defendant’s employee under the CADA.

       64.     At all relevant times, upon information and belief Defendant employed over 1

employee.

       65.     At all relevant times, Plaintiff satisfactorily performed her job duties for

Defendant, which could be performed virtually and not in the office, or at varying times

throughout the workday or workweek.

       66.     At all relevant times, Plaintiff was a qualified individual with a disability and

Serious Medical Conditions as she had the requisite skill, experience, education and other job-

related requirements of the position and she could perform the essential functions of her position

with or without accommodation depending on the particular workday or workweek.

       67.     At all relevant times, Defendant regarded and/or perceived Plaintiff as disabled,

notable as Defendant placed Plaintiff on short term disability leave, as well as suffering from

Serious Medical Conditions, which constituted an actual or perceived disability or medical

condition that substantially limited her in one or more of her major life activities, including, but

not limited to thinking, concentrating, driving, and working.

       68.      At all relevant times, Defendant could have but chose not to accommodate

Plaintiff’s Serious Medical Conditions and request for accommodation by inter alia allowing

Plaintiff to work from home, having a flexible schedule, utilizing leave, or taking other measures

to allow Plaintiff to work with reasonable accommodations.

       69.     Defendant violated the CADA when it took actions that were adverse to

Plaintiff’s employment including, inter alia, refusing to engage in any interactive process to



                                                 13
Case 1:20-cv-03402-KMT Document 1 Filed 11/17/20 USDC Colorado Page 14 of 15




identify any accommodation, penalizing Plaintiff for even proposing her medically related

restrictions, unlawfully terminating Plaintiff’s employment within weeks of forcing Plaintiff on

short term disability leave, failing to accommodate Plaintiff’s actual and/or perceived disability,

failing to hire or rehire Plaintiff to any position offered by Defendant to which Plaintiff was

qualified and applied for.

       70.     As alleged above, Plaintiff’s actual/perceived disability and Serious Medical

Conditions, and/or her request for medical accommodations, were the motivating factor for these

adverse employment actions taken by Defendant.

       71.     As alleged above, non-disabled employees were not subjected to these same

adverse employment actions taken by Defendant against Plaintiff.

       72.     At all relevant times, the accommodations Plaintiff requested were reasonable and

posed no undue hardship to Defendant.

       73.     At all times mentioned herein Defendant’s agents, managers, and supervisors

knew or should have known of this conduct by witnessing, condoning, or effectuating the

discriminating and retaliatory events described herein.

       74.     As alleged above, Defendant caused, allowed, and/or condoned Plaintiff to be

discriminated against and retaliated against because of Plaintiff’s actual/perceived disability and

Serious Medical Conditions, and/or her request for medical accommodations.

       75.     At all relevant times and as alleged above, Defendant acted maliciously and

willfully as it knew its conduct was prohibited by the law and/or Defendant showed a reckless

disregard for whether its actions were prohibited under the law or not.




                                                 14
Case 1:20-cv-03402-KMT Document 1 Filed 11/17/20 USDC Colorado Page 15 of 15




         76.      As a direct and proximate result of Defendant’s unlawful termination and/or

failure to accommodate and/or refusal to hire/rehire Plaintiff, Plaintiff has suffered and will

continue to suffer emotional distress as well as economic losses in an amount to be proven at

trial.

         77.      Wherefore, Plaintiff respectfully requests relief as presented at the conclusion of

this pleading.



WHEREFORE, Plaintiff prays for the following relief:

    A.         Orders and judgments as requested;
    B.         Nominal damages;
    C.         Economic and compensatory damages, in an amount to be shown at trial;
    D.         Consequential damages;
    E.         Liquidated damages;
    F.         Punitive or exemplary damages, in an amount to be shown at trial;
    G.         Statutory penalties for failure to pay wages;
    H.         Statutory penalties for a willful failure to pay wages;
    I.         Costs and attorney's fees;
    J.         Pre- and post-judgment interest at the highest rate allowed by law;
    K.         All legal or equitable relief; and
    L.         All other legal or equitable relief to which Plaintiff is entitled and/or the court and/or
               jury deems just and proper.

 PLAINTIFF REQUESTS A TRIAL BY JURY ON ALL ISSUES TRIABLE TO A JURY.

         Respectfully submitted this 17th day of November 2020.

                                                    s/Christopher G. Wilhelmi
                                                     Christopher G. Wilhelmi
                                                     Attorney for Plaintiff
                                                     Stinar & Zendejas, PLLC
                                                     121 East Vermijo Ave, Suite 200
                                                     Colorado Springs, CO 80903
                                                     E-mail: chris@coloradolawgroup.com
                                                     Phone: 719-635-4200
                                                     Fax: 719-635-2493



                                                     15
